
	

113 HRES 761 IH: Recognizing the benefits of charitable giving and expressing support for the designation of December 2, 2014, as Giving Tuesday.
U.S. House of Representatives
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 761
		IN THE HOUSE OF REPRESENTATIVES
		
			November 20, 2014
			Ms. Gabbard (for herself, Mr. Schock, Mr. Vargas, Mrs. Bustos, Mr. Young of Indiana, and Mr. Rodney Davis of Illinois) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Recognizing the benefits of charitable giving and expressing support for the designation of
			 December 2, 2014, as Giving Tuesday.
	
	
		Whereas the Tuesday following Thanksgiving, Black Friday, and Cyber Monday kicks off the holiday
			 giving season with a global day dedicated to charitable giving known as
			 Giving Tuesday;
		Whereas Giving Tuesday is in its third year and has become a worldwide movement that celebrates the
			 power of giving in all its forms;
		Whereas this movement was launched by a concerned and passionate group of people who want to help
			 celebrate the power of giving to enact positive change, conceptualized by
			 a group of innovators led by New York’s 92nd Street Y, first launched in
			 partnership with the UN Foundation in 2012;
		Whereas Giving Tuesday brought together more than 2,500 organizations from all 50 States in its
			 first year;
		Whereas Giving Tuesday continued to gain momentum in its second year, with 10,000 partners in the
			 United States and 46 countries around the world, increasing online
			 donations 270 percent since the Tuesday after Thanksgiving in 2011 (before
			 Giving Tuesday began);
		Whereas the United States is a country with a great and generous philanthropic history and a new
			 generation of young leaders are carrying the torch to show that giving
			 back is something that all parties can agree on, transcending any
			 differences of political ideologies and uniting people across boundaries;
		Whereas according to the 2014 Millennial Impact Report 87 percent of millennials gave back to
			 charity in 2013;
		Whereas giving and philanthropy is something that transcends party lines;
		Whereas Giving Tuesday is a special call to action to create a national day of giving that moves
			 beyond the annual shopping and spending moments to inspire more, smarter,
			 better and greater giving in the United States and around the world every
			 day; and
		Whereas Giving Tuesday is an opportune time for people in the United States and the world to come
			 together and show how powerful humanity can be when we unite to give to
			 promote causes that promote peace, progress and prosperity for a better
			 world: Now, therefore, be it
	
		That the House of Representatives—
			(1)recognizes the lasting impact of Giving Tuesday; and
			(2)supports the designation of Giving Tuesday.
			
